DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 was filed after the mailing date of the Notice of Allowance on October 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-20, the prior art “Improving Iris Recognition Performance by Using Cryptography” by Pooja et al. (hereinafter ‘Pooja’) teaches obtaining a target simulated component for testing performance of a biometric characteristic recognition device from a plurality of simulated components having one or more biometric characteristics, wherein the plurality of simulated components are constructed based on the one or more biometric characteristics of a predetermined body part of a target user; (See Pooja Section IV(A) and Figure 1, Pooja teaches creating simulated components based on iris data.)
obtaining a recognition result from the biometric characteristic recognition device, the recognition result being generated by detecting the biometric characteristic information of the target simulated component based on predetermined reference biometric characteristic information; and (See Pooja Section IV and Figure 2, Pooja teaches authenticating using simulated components.)
However, Pooja does not teach or suggest controlling, based on a camera component arranged on a mechanical arm and in a target test environment having one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/UTPAL D SHAH/Primary Examiner, Art Unit 2665